The determinative question involved in these two suits is identical with that of Johnson Service Co. v. Seaboard SuretyCo., 112 N.J.L. 493. The essential facts are also identical in character, and are sufficiently set out, mutatis mutandis, in the decision of Judge Porter in the Johnson case. For the reasons there given, the two judgments now under review will be affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 15.
For reversal — None.